Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi et al. (KR 20170109565 A).  Kotake et al. (US 2018/0022061 A1) has been used as an English translation for Izumi et al. (KR 20170109565 A).
Claim 1:  Kotake teaches a laminate comprising an aerogel layer and a support having a heat ray reflective function or a heat ray absorbing function (Fig. 1 and [0027]).  The aerogel layer meets the claimed aerogel sheet and the support layer meets the claimed functional layer.  Kotake teaches the laminate further comprises a separator laminated onto the aerogel layer side of the laminate, wherein the separator is used to prevent transfer of the aerogel surface to the support [0127].  The separator meets the claimed sol impermeable coating layer.
Claim 2:  Kotake teaches the separator comprises polyester resin or polyimide resin [0127].
Claim 3:  Kotake teaches the aerogel layer comprises silica [0031].
Claim 4
Claim 7:  Kotake teaches the aerogel layer has a thickness of 1-200 µm [0081] which is within the claimed range of 2 mm or less.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trifu et al. (US 2007/0173157 A1).
Claim 1:  Trifu teaches an insulating structure (abstract) comprising a polymeric sheet [0009], a fibrous layer comprising aerogel material [0012], and a coating to reducing dust generation [0020], wherein the polymeric sheet is configured to contain the aerogel solution [0018].  The polymeric sheet meets the claimed sol-impermeable coating layer, the fibrous layer with aerogel material meets the claimed aerogel sheet, and the coating meets the claimed functional layer.
Claim 2:  Trifu teaches the polymeric sheet comprises polyethylene, polyamide or polyethylene terephthalate [0010].
Claim 3:  Trifu teaches the aerogel material comprises silica, titania, zirconia, alumina, hafnia, yttria or ceria [0007].
Claim 5:  Trifu teaches the fibrous layer comprises organic fibers or inorganic fibers [0009].
 
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trifu et al. (US 2007/0173157 A1) as applied to claim 1 above and further evidenced by Leeser et al. (US 2007/0004306 A1).
Trifu teaches the claimed invention as set forth above.
Claim 4:  Trifu teaches the coating comprises polyurethanes [0020].  Evidence shows that polyurethanes are known insulation materials ([0039] of Leeser).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (KR 20170109565 A) as applied to claim 1 above.  Kotake et al. (US 2018/0022061 A1) has been used as an English translation for Izumi et al. (KR 20170109565 A).
Kotake teaches the claimed invention as set forth above.
Claim 6:  With respect to the thickness of the separator, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the separator, and the motivation would be to control flexibility of the laminate while blocking transfer of aerogel surface.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney
Claim 8:  With respect to the thickness of the laminate, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the laminate, and the motivation would be to control flexibility and thermal insulating property of the laminate.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trifu et al. (US 2007/0173157 A1) as applied to claim 1 above.
Claim 6:  With respect to the thickness of the polymeric sheet, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the polymeric sheet, and the motivation would be to control flexibility of the laminate while blocking transfer of aerogel surface.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 7:  With respect to the thickness of the fibrous layer with aerogel material, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been In re Boesch and Slaney, 205 USPQ 215.
Claim 8:  With respect to the thickness of the insulating structure, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the insulating structure, and the motivation would be to control flexibility and thermal insulating property of the insulating structure.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claims 9-12:  Trifu teaches a method of making the insulating structure includes providing the polymeric sheet and the fibrous layer, pouring a gel precursor solution onto the fibrous layer followed by gelling and drying [0018].  Trifu teaches further coating the fibrous layer with a coating [0020].  Trifu teaches the aerogel material comprises silica, titania, zirconia, alumina, hafnia, yttria or ceria [0007].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
September 16, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785